DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mastroni (CN 104089589 A: figure 5 and the English translation, especially paragraph 219-240) taken together with Meinzinger et al (CN 102198872 A: figures 1-3 and the English translation, especially paragraphs 16-22).
Mastroni discloses a container forming and filling unit contained within a warehouse (2) that defines a controlled environment (paragraph 239).  The production line (1) includes the parison molding unit (3) which illustrates an extruder in figure 5, the thermal conditioning unit (6), the blow molding unit (10), the filling unit (12) and the capping unit (15).  The process of forming a filled container within a single plant is also disclosed. The reference fails to disclose a sterilization lamp assembly to sterilize the containers before filling.
Meinzinger et al discloses a first sterilization unit which is a rod-shaped element which is inserted into the interior of the container to be sterilized (paragraph 16) and a second sterilization unit (paragraph 17) which sterilizes the exterior of the containers.  It is clear that the neck of the container will be sterilized by both units.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Mastroni by using a two-part sterilization assembly as disclosed by Meinzinger et al to sterilize a molded container before filling as such removes the need for an entire plant having a controlled atmosphere.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mastroni taken together with Lu et al (CN 205740330 U: figures 1-3 and the English translation).
Mastroni discloses a container forming and filling unit contained within a warehouse (2) that defines a controlled environment (paragraph 239).  The production line (1) includes the parison molding unit (3) which illustrates an extruder in figure 5, the thermal conditioning unit (6), the blow molding unit (10), the filling unit (12) and the capping unit (15).  The process of forming a filled container within a single plant is also disclosed. The reference fails to disclose a sterilization lamp assembly to sterilize the containers before filling.
Lu et al disclose a sterilization lamp assembly (4) positioned over adjacent transfer wheels as illustrated in figure 1 to sterilize containers (figure 3) before filling of the containers.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Mastroni by using a pulsed xenon lamp positioned over two transfer wheels as disclosed by Lu et al for the purpose of sterilizing containers before filling and avoiding the need for an entire plant under a sterilized atmosphere.
Allowable Subject Matter
Claims 3-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose the apparatus of claim 3 wherein the pulsed light irradiation device comprises at least one lamp defining a longitudinal axis X, wherein the pitch circle of the first wheel and the pitch circle of the second wheel are tangent in a tangent point, whereby there is defined a tangent straight line, tangent to the pitch circle of the first wheel and to the pitch circle of the second wheel, and wherein the longitudinal axis forms an angle (alpha) with said tangent straight line between 0 and 15 degrees.  The reference to Lu et al discloses lamps which overlap two adjacent transfer wheels, but are tangential to one wheel and almost normal to the second wheel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/4/2022